




AMENDMENT NO. 3 TO
ADVISORY SERVICES AGREEMENT


AMENDMENT NO. 3 TO ADVISORY SERVICES AGREEMENT, effective as of January 1, 2009,
by and between BERKSHIRE INCOME REALTY, INC., a Maryland corporation (the
“Company”), and BERKSHIRE PROPERTY ADVISORS, L.L.C., a Delaware limited
liability company the (“Advisor”).
WITNESSETH:


WHEREAS, the Company and the Advisor entered into that certain Advisory Services
Agreement dated as of January 9, 2003 (as amended to date, the “Advisory
Agreement”), pursuant to which the Advisor is entitled to reimbursement of
certain expenses; and
WHEREAS, the Advisor has adopted, to be effective as of January 1, 2010, a
long-term incentive compensation program, for its and its affiliates' employees,
known as the Berkshire Property Advisors, L.L.C. Supplemental Long-Term
Incentive Plan (the “Supplemental Plan”), for the purpose of encouraging the
employees' efforts on behalf and for the benefit of the Company, directly or
indirectly, through payments of compensation in amounts measured by the
performance of the Company's wholly-owned subsidiary, Berkshire Income
Realty-OP, L.P., subsequent to December 31, 2009; and
WHEREAS, the Advisor has adopted, to be effective as of January 1, 2010, a bonus
plan, for its and its affiliates' employees, known as the Berkshire Property
Advisors, L.L.C. BIR Sale Bonus Plan (collectively with the Supplemental Plan,
the “Plans”), for the purpose of encouraging the employees' efforts on behalf
and for the benefit of the Company through payments of compensation only on a
liquidity event, such as a sale or initial public offering, directly or
indirectly, of Berkshire Income Realty-OP, L.P.; and
WHEREAS, the parties are desirous of amending certain provisions of the Advisory
Agreement, to allocate responsibility for payments under the Plans;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree that Section 9(d) of the
Advisory Agreement shall be and hereby is amended to read in its entirety as
follows:
1.    Section 9(c) of the Advisory Agreement shall be and hereby is amended to
read in its entirety as follows:
(c)    Subordination. No asset management fee or acquisition fee under Section
9(a) or 9(b), or LTIP reimbursement under Section 9(d), shall be payable to the
Advisor during any time when any amounts payable on the Preferred Shares then
due have not been paid in full.
2.    Section 9(d) of the Advisory Agreement shall be and hereby is amended to
read in its entirety as follows:
(d)    Reimbursement of Expenses. The Company shall reimburse the Advisor for
(a) the out-of-pocket expenses of the Advisor of goods, materials and services
used for or by the Company; (b) the cost of administrative services rendered to
the Company by the Advisor which are necessary to the prudent operation of the
Company, such as legal, accounting, computer, transfer agent and other services
that could be performed directly for the Company by independent parties; and
(c), subject to the procedures and conditions set forth below, long-term
incentive compensation paid to employees of the Advisor and its affiliates under
the Berkshire Property Advisors, L.L.C. Supplemental Long-Term Incentive Plan
(the




--------------------------------------------------------------------------------




“Supplemental Plan”) or Berkshire Property Advisors, L.L.C. BIR Sale Bonus Plan
(the “Sale Bonus Plan” and collectively with the Supplemental Plan, the “Plans”,
and any such reimbursement in respect of either of the Plans, an “LTIP
reimbursement”). LTIP reimbursements shall be paid to the Advisor after
reasonable notice and demand on the date a corresponding amount of payment will
become payable under the Plans (or, if earlier, on a Sale of Berkshire Income
Realty-OP, L.P., as that term is defined in the applicable Plan). LTIP
reimbursements attributable to payments under the Supplemental Plan not payable
when otherwise due because of the annual limitation on total payments (described
further below) or not immediately payable under either of the Plans as a result
of Section 9(c) of this Agreement shall nevertheless accrue, with interest at an
annual rate of seven percent (7%) compounded annually; provided, however, that
on liquidation of the Company and in furtherance of Section 9(c), no such
accrual shall affect the Company's ability or authority to pay any amounts
payable on the Preferred Shares. Advisor represents and warrants that under the
Supplemental Plan no more than $4,000,000 of payments will become payable in any
calendar year except in the case of a Sale (as defined in the Supplemental
Plan). Advisor agrees it shall not cause or permit the Supplemental Plan to be
amended in any respect which would increase the annual amount of payments to
exceed that limitation when applicable except with the prior approval of the
Board of Directors.
Except as specifically set forth herein, the Advisory Agreement remains in full
force and effect without modification, and the parties hereto hereby ratify and
affirm the Advisory Agreement.
IN WITNESS WHEREOF, the parties have executed this Amendment, to take effective
as of the date first written above as a sealed instrument.
BERKSHIRE INCOME REALTY, INC.        BERKSHIRE PROPERTY ADVISORS, L.L.C.




By: /s/ Christopher M. Nichols         By: /s/ David C. Quade


Name: Christophe M. Nichols            Name: David C. Quade


Title: Vice President                Title: Executive Vice President




